FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 7, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Chief Executive Officer receives the Valor Executive Award This is the third occasion on which Fay has been ranked among the best of the country’s business leaders On May 7,2013, José Antonio Fay, BRF’s Chief Executive Officer received the ‘ Valor Executive’ award which is sponsored by the newspaper Valor Econômico , the leading and most influential economic journal in circulation in Brazil. This is the third time that the executive has been honored with this award in the Food Sector during the 4.5 years he has been with the Company. The Valor Executive award in its 13 th year, recognizes the best and the most prepared leaders in Brazil elected on the basis of a secret ballot by personnel recruitment and selection specialists. The ceremony at which the award was made was held in São Paulo and included executives from 23 sectors of the economy. São Paulo, May 7, 2013 Leopoldo Viriato Saboya Chief Financial, Administrative and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 7, 2013 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
